Per Curiam. Petitioners, R. Robert Bailey and Ed H. Smith, acting individually and on behalf of The Committee to Save Arkansas Jobs, Inc., and all others similarly situated, filed this original action petition against W.J. “Bill” McCuen, Secretary of State. With respect to the proposed amendment to our state Constitution (“Constitution”) known by the popular name “An Amendment to the Arkansas Constitution to Restructure the Workers’ Compensation Commission and Revise Workers’ Compensation in Law,” petitioners sought an order invalidating the proposal, removing it from the November 8, 1994 general election ballot, and directing that any votes cast on the proposal not be counted. Intervenor, Committee For A Safe Workplace, sponsored the initiative petition.  Petitioners challenged the sufficiency of the proposal under Amendment 7 to the Constitution based on the initiative petition, specifically, the validity of a number of the signatures thereon (“Count I”), and the ballot title (“Count II”). On that basis, this case was severed into two parts, corresponding to Count I and Count II, to be separately submitted to this court. Bailey v. McCuen, 318 Ark. 49, 884 S.W.2d 937 (1994). After submission of Count II of this case, we delivered our opinion on October 14, 1994 granting the petition. Bailey v. McCuen, 318 Ark. 277, 884 S.W.2d 938 (1994). In consequence, the issues presented by Count I of this case are rendered moot, and the petition with respect to Count I of the case is, therefore, dismissed.